Citation Nr: 1223732	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial compensable disability rating for stress fracture of the left tibia.

3.  Entitlement to an initial disability rating in excess of 10 percent for pes planus and plantar fasciitis of the right foot.

4.  Entitlement to an initial disability rating in excess of 10 percent for pes planus and plantar fasciitis of the left foot.

5.  Entitlement to an initial compensable disability rating for genital warts.

6.  Entitlement to an initial compensable disability rating for alopecia areata.

7.  Entitlement to an initial compensable disability rating for headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2009, a decision review officer (DRO) assigned 10 percent disability ratings each for the Veteran's PFB, and pes planus and plantar fasciitis of each foot.  As these ratings do not represent the highest possible benefit, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial disability rating in excess of 10 percent for PFB is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's stress fracture of the left tibia has been manifested by pain directly below knee which limits daily activities.

2.  At no time during the rating period on appeal have the Veteran's pes planus and plantar fasciitis of the right and left foot been manifested by swelling or characteristic callosities.

3.  At no time during the rating period on appeal have the Veteran's genital warts affected five percent or more of the entire body.

4.  At no time during the rating period on appeal has the Veteran's alopecia areata been manifested by loss of hair over the entire body.

5.  At no time during the rating period on appeal have the Veteran's headaches been manifested by characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The requirements for an initial 10 percent disability rating for a stress fracture of the left tibia have been met as of January 28, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2011).

2.  The requirements for an initial rating in excess of 10 percent for pes planus and plantar fasciitis of the right foot have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-5284 (2011).

3.  The requirements for an initial rating in excess of 10 percent for pes planus and plantar fasciitis of the left foot have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-5284 (2011).

4.  The requirements for an initial compensable rating for genital warts have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7820-7806 (2011).

5.  The requirements for an initial compensable rating for alopecia areata have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7831 (2011).

6.  The requirements for an initial compensable rating for headaches have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all possible development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains examination reports dated in April 2007 and December 2008 for the issues on appeal.  These reports contain adequate evidence to properly rate the Veteran's service-connected disabilities.  

The Board notes here that the April 2007 VA examination provided for rating the Veteran's service-connected scar on the back of his head and resultant alopecia areata reflects that photographs were taken of the affected area.  The criteria for rating scars of the head require that photographs be considered; however, the issue on appeal is the hair loss associated with the scar, which is rated under Diagnostic Code 7381.  That code section does not require that photographs be considered in the rating.  Therefore, the Board finds it unnecessary to remand this issue to obtain these photographs.

The RO sent a letter to the Veteran in April 2010, informing him that a VA medical center had attempted to contact him to schedule an examination, but that they were unable to do so.  The RO provided him with an opportunity to reschedule his examination and provide updated information, and advised him that if he did not respond within 30 days, they would proceed with his claims.  It appears that the Veteran did not respond to that letter, and his claim was adjudicated based on the evidence of record.  In this regard, when a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  As such, the Board finds that efforts to provide the Veteran with any additional examinations in connection with his claims are not warranted, and the Board will proceed to adjudicate the claims on appeal based on the current evidence in the claims file.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is a two-way street).  

The claims file contains a letter, dated in April 2009, that addresses a request for a hearing; however, it does not appear that the Veteran in this case ever requested a hearing.  His April 2009 Substantive Appeal does not include any such request, and there are no other statements in the record that reflect a request for a hearing.  It appears that this letter was sent in error.  Therefore, the Board finds it unnecessary to remand this case to provide the Veteran with a hearing.

The Board has carefully reviewed all statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.

The Board has reviewed all the evidence in the Veteran's claims file. Although the there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Initial disability rating - stress fracture of the left tibia

The Veteran's stress fracture of his left tibia has been rated as noncompensable pursuant to Diagnostic Code 5262, concerning impairment of the tibia and fibula.  Under this code, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability, and a 20 percent disability rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

An April 2007 VA examination report shows normal alignment of the left lower extremity, with no varus or valgus deformity and no erythema or swelling.  There was some local tenderness over the proximal tibia along the medial and lateral borders as well as the tibial tubercle.  No crepitus or abnormal motion was detected and he was able to walk with a normal gait.  The diagnosis was stress fracture of the tibia with mild residual symptoms and no current occupational or daily limitations.

VA medical records show that in July 2007, the Veteran complained of left shin pain.  Upon examination, there was no deformity of the left tibia.  There was some minimal tenderness on the tibia, just below the knee.  A June 2008 VA medical record shows reports of intermittent pain in the left tibia, which was worse with prolonged standing and walking.  

A December 2008 VA examination report referenced a May 2006 bone scan revealing some increased activity in the left tibial tubercle.  The examiner noted X-rays showing a stress reaction and cortical thickening in the tibia.  The Veteran continued to have soreness in the proximal left tibia, which was exacerbated by running more than a mile and climbing the stairs.  He reported a fairly constant dull pain in the area, which became sharp with running or prolonged use.  He had no recent treatments with support devices, and had no surgery.  He took naproxen daily for his shin pain.  He had no flares unless he ran, and had no constitutional symptoms.  

Upon examination, the Veteran had a normal gait.  The left tibia and knee were normally aligned, and exhibited no erythema or swelling or deformity.  There was tenderness over the tibial tubercle and medial tibia, but no abnormal crepitus or motion is noted.  He had no atrophy or leg discrepancy.

In his April 2009 Substantive Appeal, the Veteran contended that his left tibia was still painful, after many months of non-high impact activities.  He indicated it was painful and limiting in day to day activities.

The Board finds that, based on the evidence of record, the symptoms associated with the service-connected stress fracture of the left tibia approximate that of a slight knee disability.  The Veteran reported chronic, mild pain just below the left knee, which affected his daily activities.  

The Board notes that the Veteran is competent to provide lay evidence with regard to pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, as there is no evidence to the contrary, the Board finds his contentions to be credible.  As such, resolving reasonable doubt in the Veteran's favor, his symptoms approximate that of a slight knee disability, and warrant a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

While the Board finds that his disability picture warrants a 10 percent rating, the evidence does not support a higher evaluation under the criteria set out in Diagnostic Code 5262.  As the Veteran has reported his pain as mild, the Board finds that his symptoms do not approximate that of a moderate knee or ankle disability, as is necessary for a 20 percent disability rating under Diagnostic Code 5262.  Id. 

The Board has considered rating the Veteran's stress fracture of the left tibia under other diagnostic codes in order to provide him with the most beneficial rating; however, as the evidence of record does not include any range of motion measurements of the Veteran's left knee or any allegations of instability, disability Diagnostic Codes 5257, 5260 and 5261 would not be appropriate. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 and 5261 (2011).  In addition, there is no evidence of ankylosis of the knee, dislocation, or genu recurvatum.   38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258 and 5263 (2011).  Additionally, there is no showing of loss of motion of the ankle joint, precluding rating assignment under Diagnostic Codes 5270 or 5271.  

In sum, a 10 percent disability rating, but no higher, is warranted for the Veteran's stress fracture of the left tibia.

Initial disability ratings - pes planus and plantar fasciitis of the right and left foot

The Veteran's pes planus and plantar fasciitis of the right and left foot are rated at 10 percent disability ratings under Diagnostic Codes 5276 and 5284.  Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

An April 2007 VA examination report shows that the Veteran reported that he had fairly chronic pain in his heel and arches of his feet since boot camp.  He had only been evaluated once and given some inserts.  He had no prescription orthotics and had no injections into his feet.  The pain increased with running but he was able to perform a physical fitness test with the correct foot wear.  The inserts provided mild relief.  Upon examination, the Veteran's feet had no erythema or swelling noted and normal toe alignment bilaterally.  There was hindfoot pronation.  There was no tenderness elicited in either foot and subtalar stress testing revealed no pain, crepitus, or abnormal motion.  No calluses or indications of abnormal weight bearing were noted on either foot.  X-rays revealed bilateral pes planus.  The diagnosis was bilateral pes planus and bilateral plantar fasciitis.  The examiner noted that the Veteran had no occupational or daily activity limitations but should seek podiatric evaluation for possible prescription orthotics.  

A June 2008 VA medical record shows that the Veteran reported pain in the plantar surfaces of his feet from his heels to his midfoot, which was worse with prolonged standing and improved with rest.  It was noted that the Veteran's bilateral foot pain was not resolved by over the counter orthotics.  He was provided with orthotics in August 2008.

A July 2008 VA medical record shows that the Veteran was seen for a consultation for worsening bilateral plantar fasciitis.  The Veteran reported that he felt his feet had flattened further over time, and that the pain had worsened.  He was especially bothered by the pain when he was at work, which required standing for long periods.  Upon examination, the Veteran had a corn on the bilateral fifth toe.  His arches were low and flattened out more with weight bearing.  He head tender anterior-plantar heels, mildly tender along the length of the arches bilaterally.  The ankles had full range of motion and strength, with no crepitus. Dorsalis pedis and posterior tibialis pulses were +2/4 bilaterally.  The assessment was pes planus, worsening since leaving the military, and foot pain, plantar fasciitis.  The examiner noted that the pain seemed to have worsened over time despite the use of NSAIDS, and previous use of orthotics.  The examiner noted left hallux interphalangeal joint degenerative changes.  

The Veteran underwent physical therapy for his plantar fasciitis in October and November 2008.

A December 2008 VA examination report shows that the Veteran reported fairly constant pain in his feet, particularly in the arches.  His job required many hours on his feet, which exacerbated the pain.  The pain was sharp, and he treated his feet daily with stretches, massaging and ice massage.  He wore orthotics at work but had to remove them on occasion, as the pain was so severe.  Examination of both feet revealed a low-normal arch with no erythema or swelling noted.  He had normal toe alignment in both feet.  Upon weightbearing, he was able to walk with a normal gait; however, the arch collapsed with some medial talar displacement in both feet.  He had five degrees of pronation hindfoot pronation but had a vertical Achilles and os calcis.  He had some flexibility in both arches with heel and toe walk, and with forefoot and midfoot manipulation, which were mildly painful.  Subtalar stress test was negative, and he had no signed of altered weightbearing distribution over either foot.  The diagnosis was flexible pes planus bilaterally with medial talar displacement.  He had bilateral plantar fasciitis as well, and had increased pain after two hours or so of ambulation despite the use of orthotics.  His running and high-impact activities were, therefore, restricted and he had difficulty with some of his security duties due to the prolonged weightbearing required.  The flare-ups were caused by prolonged walking or running and were the main limiting factors. 

In his April 2009 substantive appeal, the Veteran contended that his plantar fasciitis was not relieved with shoe inserts and affected his job performance.

Based on the evidence of record, the Board finds that higher disability ratings for the Veteran's pes planus and plantar fasciitis of the right and left foot are not warranted.  In order to meet the criteria for a higher disability rating, the evidence would need to show that the Veteran had severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  In this case, while the Veteran has been noted to have hindfoot pronation at his examinations,  there has been no evidence on examination that he has swelling of his feet or callosities.  In addition, the Veteran has not indicated that his feet swell or that he has calluses.   The Veteran has reported pain in his feet; however, this symptom is contemplated by the criteria for a disability rating of 10 percent, already assigned.  As such, the Board finds that the Veteran's disability picture of his feet more closely approximates the criteria for his current 10 percent disability ratings.    Therefore, the Board finds that disability ratings in excess of 10 percent each for his right and left foot pes planus and plantar fasciitis are not warranted.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial disability rating - genital warts

The Veteran's genital warts are rated under Diagnostic Codes 7820 and 7806. Under Diagnostic Code 7820, infections of the skin not listed elsewhere in the Rating Shedule are evaluated under Diagnostic Code 7800, Diagnostic Codes 7801 through 7805 (scars), or Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.

Pursuant to Diagnostic Code 7806, a 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. A 30 percent evaluation requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

An April 2007 VA general medical examination report shows that the Veteran's genital warts were in remission. He reported that every three to four months they came out on his lower abdomen, the scrotum and the shaft of the penis, and were burned off with liquid nitrogen.  No medications were ever given, and the examiner was not aware of any testing for human papilloma virus.  

At his December 2008 examination, the Veteran was found to have genital warts by history with no current manifestations.

In his April 2009 Substantive Appeal, the Veteran contended that this condition was not asymptomatic, but had shown visible signs in the prior 18 months. 

The Board finds that, based on the evidence of record, the Veteran's genital warts do not warrant a compensable disability rating.  The Veteran was not had any current manifestations at his VA examinations, but has reported that he has flare-ups every three to four months.  While the Board notes that the Veteran is competent to report these symptoms and finds the Veteran's reports to be credible, there is no evidence that, even during a flare-up, his genital warts cover five percent or more of his entire body.  In addition, there is no evidence, and the Veteran has not alleged, that he has used systemic therapy such as corticosteroids or other immunosuppressive drugs at any time to treat his service-connected genital warts.  As such, a compensable disability rating under Diagnostic Code 7806 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has considered rating the Veteran's genital warts under other Diagnostic Codes, in order to provide him with the most beneficial rating; however, there are no other Diagnostic Code pertaining to disabilities of the skin that would provide a compensable disability rating, taking into account the Veteran's disability picture as it pertains to his genital warts.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2008, 2011).

As such, a compensable disability rating is not warranted for the Veteran's service-connected genital warts.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial disability rating - alopecia areata

The Veteran's alopecia areata is rated as noncompensable under Diagnostic Code 7831, which provides that loss of all body hair warrants a 10 percent disability rating and loss of hair limited to the scalp and face warrants a noncompensable disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7831.

At his April 2007 General Medical examination, the examiner noted an area on the left occipital area of the Veteran's head the size of a silver dollar with alopecia.  The Board notes here that the Veteran's has a disfiguring scar associated with his alopecia, which is separately service-connected.  

At a December 2008 VA examination, the examiner noted that the alopecia areata associated with the disfiguring scar had apparently grown over and hair covered the area.  The assessment was a scar on the left scalp with no visible alopecia at that time. 

In his April 2009 Substantive Appeal, the Veteran contended that his hair had not grown over the area.

The Board finds that, based on the evidence of record, the Veteran's service-connected alopecia areata does not warrant a compensable disability rating under Diagnostic Code 7831.  The Veteran's loss of hair is limited to his scalp only.  There is no evidence that the Veteran has loss of hair all over his body and has not made any contentions of that nature.  The Board notes the contradiction as to whether the Veteran's hair has regrown over the area of the scar.  However, this is irrelevant.  Even if the Veteran's hair has not regrown, a compensable disability rating is not warranted for his alopecia areata under Diagnostic Code 7831.  38 C.F.R. § 4.118, Diagnostic Code 7831.

The Board has considered rating the Veteran's alopecia areata under other Diagnostic Codes, in order to provide him with the most beneficial rating.  In particular, the Board has considered Diagnostic Code 7830, which pertains to scarring alopecia.  However, under this Diagnostic Code, a 10 percent disability rating is warranted when alopecia affects 20 percent of more of the scalp.  In this case, the evidence shows that the area affected on his scalp is the size of a silver dollar.  As such, a higher disability rating is not available under this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7830 (2011).  There are no other Diagnostic Codes pertaining to disabilities of the skin that would be appropriate for rating the Veteran's alopecia areata.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2008, 2011).

As such, a compensable disability rating is not warranted for the Veteran's service-connected alopecia areata.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial disability rating - chronic headaches

The Veteran's headaches are rated under Diagnostic Codes 8199-8100.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and '99.' Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2011).  

Diagnostic Code 8100 pertains to migraines, and provides that migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnotic Code 8100.  

At his April 2007 VA general medical examination, the Veteran reported that he had severe occipital headaches, which began after the excision of tumor in the occipital region, four to five times per week.  They lasted throughout the day, and were only slightly helped by taking aspirin.  There were no other symptoms aside from the pain.  The Veteran reported no photophobia, phonophobia, nausea, vomiting, tics, clonus, or myoclonus activity.  

A December 2008 VA examination report shows that the Veteran reported that he had headaches which occurred once per week, with a pain level of 6/10 lasting for four to six hours with no known precipitating factors that are aggravated slightly by noise and alleviated by the use of ibuprofen.  The headaches did not produce weakness, but produced fatigue.  He was able to continue working, but he needed to rest intermittently. The impression was migraine headaches, with a minimal degree of functional impairment. 

In his April 2009 Substantive Appeal, the Veteran contended that his headaches had become more frequent, causing him to either stop working or miss days of work.

The Board finds that, based on the evidence of record, the Veteran's service-connected headaches do not warrant a compensable disability rating.  While the Veteran has reported symptoms such as pain and fatigue associated with his headaches, the evidence does not show that these headaches are characteristic prostrating attacks, such as the type contemplated in the regulation.  

The rating criteria do not define 'prostrating,' nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack. By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.' A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

As the Veteran has that he was able to keep working, while stopping intermittently, through his headaches, and reported the pain at only 6/10, these headaches do not approximate a prostrating attack.  In his April 2009 Substantive Appeal, he contended that his headaches cause him to stop working or call in sick at times.  However, even if the Board were to consider the Veteran's headaches that cause  him to call in sick to be indicative of prostrating attacks, the Veteran has offered no contentions with regard to the frequency of these events.  Woods, supra.  As there is no evidence to reflect that the Veteran's headaches result in prostrating attacks occurring once every two months, a compensable disability rating is not warranted under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board has considered rating the Veteran's headaches under other Diagnostic Codes, in order to provide him with the most beneficial rating; however, as the criteria in Diagnostic Code 8100 most accurately reflect the symptoms associated with the Veteran's service-connected headaches, the Board finds that this is the most appropriate Diagnostic Code under which to rate the Veteran's disability.  Id.

As such, a compensable disability rating is not warranted for the Veteran's service-connected headaches.  As the preponderance of the evidence is against the claim for an increased rating for this disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular and TDIU Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's issues on appeal are contemplated by the rating criteria set out in the relevant Diagnostic Codes.  In particular, the Board notes that the Veteran has contended that his service-connected headaches and foot disabilities affect his job performance.  However, with regard to his service-connected headaches, the criteria under which his headaches are rated adequately contemplate the symptoms he alleges, such as pain and fatigue, in the consideration of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In terms of the Veteran's foot disabilities, the rating criteria consider the Veteran's reported symptoms such as pain on use of his feet.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284. 
Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, while scheduling VA examinations, the Veteran has informed VA that he is a contractor employed in Iraq.  The Veteran has alleged that his service-connected foot and headaches disorders have affected his work.  Based on his statements these disabilities affected his work, the RO sent the Veteran a letter in February 2010 which informed him of the evidence and information he would need to submit for a TDIU claim.  The Veteran did not respond to this letter.  The Veteran has not contended that these disabilities have rendered him unemployable or caused him to be marginally employed.   In fact, the most recent evidence in the claims file reflects that the Veteran was employed.  Accordingly, the question of entitlement to TDIU has not been raised.

ORDER

An initial disability rating of 10 percent for a stress fracture of the left tibia is granted as of January 28, 2007, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for bilateral pes planus and plantar fasciitis of the right foot is denied.

An initial rating in excess of 10 percent for bilateral pes planus and plantar fasciitis of the left foot is denied.

An initial compensable rating for genital warts is denied.

An initial compensable rating for alopecia areata is denied.

An initial compensable rating for headaches is denied.


REMAND

The Veteran's PFB is rated as 10 percent disabling under Diagnostic Codes 7813 and 7800.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7813 (2011).  Diagnostic Code 7813 indicates that tinea barbae should be rated as disfigurement of the head, face or neck, scars or dermatitis, depending upon the predominant disability.  In Note 3, to Diagnostic Code 7800, the regulation instructs the rater to take into consideration unretouched photographs when evaluating under these criteria.

The Veteran was provided with an examinations for in April 2007 and December 2008.  

It appears that photographs of the Veteran's face may have been taken at the time of the April 2007 examination, as the examiner noted in the section of the report that evaluated his residuals of a tumor removal on the back of his head that "as above, photographs have been taken."  The evaluation of the Veteran's PFB was set out in a paragraph above that section of the report.  

In addition, the December 2008 examiner noted that the Veteran's PFB was in its active phase, and that photographs were made of the Veteran's face.  However, these photographs are not in the claims file.  As such, on remand, these photographs should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the photographs of the Veteran's face taken at his VA examinations in April 2007 and December 2008, and associated these with the claims file.  

2.  Upon completion of the above, readjudicate the issues on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


